Appeal from an order of the Supreme Court, Monroe County (Robert J. Lunn, J.), entered July 10, 2003. The order denied the motion of defendant Adventure Golf & Games, Inc. for summary judgment on its cross claims against defendant Construction Management Systems, Inc. for common-law and contractual indemnification.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed with costs.
Memorandum: Plaintiffs commenced this action to recover damages for injuries sustained by plaintiff LaGloria Calloway when she tripped and fell on a temporary walkway constructed by defendant Construction Management Systems, Inc. (CMS) and leading to the entrance of a facility owned by defendant *1016Adventure Golf & Games, Inc. (Adventure Golf). Supreme Court properly denied the motion of Adventure Golf seeking summary judgment on its cross claims against CMS for common-law and contractual indemnification. Adventure Golf failed to establish as a matter of law that it was not negligent and thus failed to establish its entitlement to judgment as a matter of law on its cross claims (see Giglio v St. Joseph Intercommunity Hosp., 309 AD2d 1266, 1268, [2003], amended 2 AD3d 1485 [2003]; see also Lyons v 40 Broad Del., 307 AD2d 868, 869-870 [2003]). Present—Pigott, Jr., P.J., Green, Pine, Wisner and Lawton, JJ.